                 Case 2:20-cv-01478-JCC Document 51 Filed 09/13/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   THOMAS HILL, an individual,                               CASE NO. C20-1478-JCC
10                              Plaintiff,                     ORDER
11          v.

12   BUILDER SERVICES GROUP, INC., a
     foreign corporation, BRIAN BUNCH and
13   JANE DOE BUNCH and the marital
     community comprised thereof,
14

15                              Defendant.

16
            This matter comes before the Court on Plaintiff’s counsel’s motion to withdraw (Dkt. No.
17
     48). Having thoroughly considered the motion and the relevant record, the Court hereby
18
     GRANTS the motion for the reasons explained herein.
19
            Local Civil Rule 83.2(b)(1) provides that attorneys will generally be permitted to
20
     withdraw provided they comply with the procedural requirements imposed by the Local Rules
21
     and they withdraw at least 60 days prior to the discovery cutoff. Because Plaintiff’s counsel’s
22
     withdrawal will leave Plaintiff unrepresented, the motion must include Plaintiff’s address and
23
     telephone number and must be served on Plaintiff and opposing counsel. W. D. Wash. Local Civ.
24
     R. 83.2(b)(1).
25
            In his motion, Plaintiff’s counsel fails to include Plaintiff’s address or certification of
26


     ORDER
     C20-1478-JCC
     PAGE - 1
               Case 2:20-cv-01478-JCC Document 51 Filed 09/13/21 Page 2 of 2




 1   service on Plaintiff. (See Dkt. No. 48 at 1–2.) Counsel asserts that Plaintiff does not have a

 2   physical address or mailing address that he is aware of. (Dkt. No. 48 at 1.) Counsel further

 3   asserts that he provided a copy of his motion to Plaintiff “by his most recent and current contact

 4   information” and advised Plaintiff “personally and directly” of his intention to withdraw before

 5   filing the motion. (Id.) Plaintiff’s counsel provides Plaintiff’s telephone number and recent e-

 6   mail address. (Id. at 2.) Based on Plaintiff’s counsel’s representations to the Court, it appears that

 7   he was reasonably diligent in attempting to maintain communications with Plaintiff and that he

 8   was not at fault for his inability to provide a mailing address for Plaintiff or serve him by mail.

 9          Neither Plaintiff nor opposing counsel has objected. Because a discovery cutoff date has

10   not been set, the motion is timely. Plaintiff’s counsel declares that he provided a copy of the

11   motion to opposing counsel via the Court’s electronic filing system. (See id. at 1.)

12          For the foregoing reasons, Plaintiff’s counsel’s motion to withdraw (Dkt. No. 48) is

13   GRANTED. The Clerk is DIRECTED to lift the current stay in this matter, (see Dkt. No. 49), for

14   the sole purpose of resolving this motion. The Clerk is further DIRECTED to notify Plaintiff

15   telephonically at (206) 887-4347 of the entry of the order and to also send a copy of this order to

16   Plaintiff at the following e-mail address: thomashill736@gmail.com.

17          DATED this 13th day of September 2021.




                                                            A
18
19

20
                                                            John C. Coughenour
21                                                          UNITED STATES DISTRICT JUDGE
22

23

24

25

26


     ORDER
     C20-1478-JCC
     PAGE - 2
